FILED
                           NOT FOR PUBLICATION                             FEB 26 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PUSHPINDER WALIA,                                No. 13-35144

              Plaintiff - Appellant,             D.C. No. 2:09-cv-01188-JLR

  v.
                                                 MEMORANDUM**
MEGAN J. BRENNAN,* Postmaster
General; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                          Submitted February 17, 2015***

Before:      O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Pushpinder Walia appeals pro se from the district court’s summary judgment

in her employment action alleging violations of Title VII. We have jurisdiction

       *
             Megan J. Brennan has been substituted for her predecessor, John E.
Potter, as Postmaster General under Fed. R. App. P. 43(c)(2).
       **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Hawn v. Exec. Jet Mgmt., Inc., 615
F.3d 1151, 1155 (9th Cir. 2010). We affirm.

      The district court properly granted summary judgment on Walia’s race and

national origin discrimination claims because Walia failed to raise a genuine

dispute of material fact as to whether defendants’ legitimate, nondiscriminatory

reasons for their actions were pretextual. See id. at 1155-56, 1158 (providing

framework for analyzing a discrimination claim under Title VII and noting that

evidence of pretext must be specific and substantial).

      The district court properly granted summary judgment on Walia’s hostile

work environment claims because Walia failed to raise a triable dispute as to

whether she was subjected to conduct that was motivated by her race or national

origin, or for engaging in a protected activity, and also failed to raise a triable issue

as to whether defendants’ conduct altered the conditions of her employment and

created an abusive work environment. See Vasquez v. County of Los Angeles, 349
F.3d 634, 642 (9th Cir. 2004) (elements of a race-based hostile work environment

claim); Ray v. Henderson, 217 F.3d 1234, 1245-46 (9th Cir. 2000) (requirements

for retaliatory harassment under Title VII).

      The district court properly granted summary judgment on Walia’s retaliation

claim because Walia failed to raise a triable dispute as to whether defendants’


                                            2                                     13-35144
legitimate, non-retaliatory reasons for terminating her probationary employment

were pretextual. See Ray, 217 F.3d at 1240 (elements of a retaliation claim under

Title VII); Stegall v. Citadel Broad. Co., 350 F.3d 1061, 1066, 1069-70 (9th Cir.

2004) (circumstantial evidence of pretext must be specific and substantial).

      AFFIRMED.




                                          3                                    13-35144